DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 01/29/2021.  As directed by the amendment: claims 1, 78, 79 and 82-87 have been amended, claims 80 and 81 have been cancelled and no new claims have been added. Thus, claims 1, 78, 79 and 82-87 are presently pending in this application, and currently examined in the Office Action.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 78, 79 and 82-87 are rejected under 35 U.S.C. 103 as being unpatentable over Legrand (US Patent No. 5,456,721) in view of Lamb (US Patent No. 5,451,203) in view of Bojarski et al. (US Patent No. 7,731,750), hereinafter Bojarski, in view of Dougherty et al. (US PG Pub. 2015/0245901), hereinafter Dougherty.
Regarding claim 1, Legrand discloses a device/sheath (1) for securing a fibrous connective tissue (3), illustrated in Figures 1 and 3, comprising a sleeve formed of a plurality of woven threads (10), and having a first end, a second end, and a tubular portion defining a length between the first and second ends, the first end defining an opening sized for receiving a distal end portion of the fibrous connective tissue (3) into the sleeve, at least one of the plurality of woven threads being a suturing thread, and at least a portion of the suturing thread (10/12) extending from the first end of the sleeve (Column 3, Lines 33-35), the sleeve/sheath (1) being configured to self-lockingly tighten around the fibrous connective tissue (3) when the sleeve is extended in a direction along the fibrous connective tissue by pulling the suturing thread (10) in a direction away from the second end to thereby secure the fibrous connective tissue within the sleeve, the suturing thread configured for suturing through the sleeve and the fibrous connective tissue to thereby further secure the fibrous connective tissue within the sleeve, illustrated in Figures 1 and 3 (Column 3, Lines 45-48); but does not specifically disclose the second end of the sleeve having an eyelet, and a screw.
	However, Lamb teaches a sheath (10), in the same field of endeavor (Lamb: Column 2, Line 68), comprising a sleeve (12) with an eyelet (44) on a second end, illustrated in Figures 1-4; the eyelet (44) allows for easy grasping and further allows for tensioning/releasing the sleeve (Lamb: Column 3, Lines 24-25 & 36-37).  Furthermore, Bojarski teaches a system including a sleeve (50) having a length (L1), illustrated in Figure 2A and a screw (12) having a length (Ls), illustrated in Figure 2C; wherein the length (L1) of the sleeve is longer than the length (Ls) of the screw (Bojarski: Column 4, Lines 49-50).  Additionally, Dougherty teaches that it is well known in the art for screws to be used to fix/secure a graft/sleeve through a passage in bone (Dougherty: [0181]).
	Thus, in view of the teachings of Lamb, Bojarski and Dougherty, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the second end of the sleeve, of the device/sheath of Legrand, to having an eyelet in order to allow for easy gripping and aid in tensioning/releasing the sleeve.  Moreover, it would further have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the device/sheath of Legrand to include a screw, thereby creating a kit, wherein the screw has a length shorter than the length of the sleeve, in order to fix/attach the sleeve/tissue within a passage in bone, as taught by Bojarski and Dougherty. Furthermore, it is to be noted that the kit including the sleeve and the screw of Legrand in view of Lamb, Bojarski and Dougherty 
Regarding claim 78, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, and though Legrand does not specifically disclose the sleeve (1) has a diameter that decreases in the direction of the second end, it is disclosed that the diameter of the sleeve/sheath can be adjusted by pulling on either end (Legrand: Column 3, Lines 45-48), thereby teaching that the sleeve/sheath has the physical/structural ability to have a decreasing diameter in the direction of the second end.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to adjust the diameter of the sleeve, such that the diameter is decreasing in the direction of the second end, based on patient/implant graft need; and it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).  It is also to be noted that it would have been an obvious matter of design choice to have the sleeve/sheath be of whatever form or shape desired or expedient, i.e. a cylindrical shape, or a conical shape with a decreasing/tapered diameter in the direction of the second end; and a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, In re Dailey et al., 149 USPQ 47.  Furthermore, neither the claim, nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the sleeve having a conical shape wherein the diameter decreases in the direction of the second end, as opposed to having any other shape/form.
Regarding claim 79, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, and though it is not specifically disclosed that the strand weave density is higher near the first end than near the second end, this parameter is deemed to be a mere matter of normal In re Stevens, 101 USPQ 284 (CCPA 1954).  Furthermore, neither the claim nor the originally filed specification gave any reason/benefit for, or criticality to, the parameter of the weave density being higher near the first end than the second end, as opposed to any other weave density pattern.
Regarding claim 82, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, wherein Bojarski further teaches the sleeve (50) includes a non-bioabsorbable material (Bojarski: Column 5, Lines 9-10).  It would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate type of material for the sleeve, of the device of Legrand in view of Lamb, Bojarski and Dougherty, including a non- bioabsorbable material, as taught by Bojarski; and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.
Regarding claim 83, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, wherein Legrand further teaches the sleeve includes a bioabsorbable material (Legrand: Column 3, Lines 29-30).
Regarding claims 84 and 85, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, wherein Bojarski further teaches the sleeve (50) includes a biologic material, specifically stem cells (Bojarski: Column 6, Lines, 56-62).  Thus, it would have been 
Regarding claims 86 and 87, Legrand in view of Lamb, Bojarski and Dougherty disclose the kit of claim 1, wherein Legrand further teaches the fibrous connective tissue is a tendon/ligament, and the sleeve is sized for use in a ligament surgery (Legrand: Column 1, Lines 31-32 & Column 2, Lines 20-25); and though it does not specifically disclose that the sleeve is used in tendon surgery, this parameter is deemed to be intended use/functional language, and it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate type of surgery, including a tendon surgery, based on the intended use/need of the patient.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the arguments do not apply to the current rejections used in the present Office Action. Specifically, in response to Applicant’s amendment to independent claim 1, Examiner now cites the prior art of Lamb, in addition to the prior art of Legrand, Bojarski and Dougherty; rejecting independent claim 1, and those claims that depend from it, as being unpatentable over Legrand in view of Lamb, Bojarski and Dougherty.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DINAH BARIA/Primary Examiner, Art Unit 3774